           Case MDL No. 2953 Document 1-1 Filed 06/05/20 Page 1 of 14



                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION


IN RE: COVIDIEN HERNIA MESH                                  MDL No. _____________
PRODUCTS LIABILITY LITIGATION


                 MEMORANDUM OF LAW IN SUPPORT OF
                DEFENDANTS’ MOTION FOR TRANSFER OF
      RELATED COVIDIEN HERNIA MESH PRODUCTS LIABILITY ACTIONS
            FOR COORDINATION PURSUANT TO 28 U.S.C. § 1407

       The Panel has already established four MDLs for hernia mesh litigation. In 2016, the

Panel centralized all product liability actions alleging defects in the hernia mesh products

manufactured by Atrium Medical Corporation, In re: Atrium Medical Corp. C-QUR Mesh Prods.

Liab. Litig., 223 F. Supp. 3d 1355 (J.P.M.L. 2016). In 2017, the Panel did the same for product

liability actions alleging defects in a hernia mesh product of Ethicon, Inc. and Johnson &

Johnson, In re: Ethicon Physiomesh Flexible Composite Hernia Mesh Prods. Liab. Litig., 254 F.

Supp. 3d 1381 (J.P.M.L. 2017). And, in 2018, the Panel centralized all product liability actions

alleging defects in the hernia mesh products of C.R. Bard, Inc. and Davol, Inc., In re: Davol,

Inc./C.R. Bard, Inc., Polypropylene Hernia Mesh Prods. Liab. Litig., 316 F. Supp. 3d 1380

(2018).1 It is now necessary and appropriate for the Panel to establish a fifth MDL proceeding

for the copy-cat cases that allege manufacturing, design, and warning defects in the hernia mesh

products of the Covidien Defendants.2


1
    A decade earlier, in 2007, the Panel established In re Kugel Mesh Hernia Patch Products
    Liability Litigation, in the District of Rhode Island, following the filing of personal injury
    lawsuits related to the recall of a specific product, the Kugel Hernia Patch. 493 F. Supp. 2d
    1371 (J.P.M.L. 2007).
2
    The Covidien Defendants are Covidien LP, Covidien Holding Inc., Covidien, Inc., Covidien
    plc, Tyco Healthcare Group, Tyco International, Sofradim Productions SAS, Medtronic, Inc.,
    and Medtronic USA, Inc. (collectively, “Covidien”). Covidien does not concede that all of
    these entities are proper parties, and many of them are not.

                                                 1
            Case MDL No. 2953 Document 1-1 Filed 06/05/20 Page 2 of 14



        The litigation currently consists of twelve pending federal actions in nine districts.3 In

addition, there are 141 pending state actions in six states. The twelve federal actions are brought

by seven different law firms. These numbers are certain to balloon for two reasons. First, the

number of cases ballooned in the Atrium, Ethicon, and Bard MDLs. When the Panel was

petitioned to create MDLs for those litigations, there were thirteen actions pending against

Atrium in seven districts; eighteen actions against Ethicon in ten districts; and fifteen actions

against Bard in seven districts. The number of cases in those MDLs are now 2,044 (Atrium),

2,708 (Ethicon), and 3,570 (Bard). Second, plaintiffs’ counsel continue to engage in national

advertising that targets hernia mesh products on an industry-wide basis—and Covidien hernia

mesh products command a significant share of the market (approximately 20 percent, which is

little different than that of Ethicon and Bard).

        The Related Actions are at an early stage. Discovery has not begun in most cases, and is

just beginning in others. Accordingly, the reasons that led the Panel to centralize the litigations

involving the hernia mesh products of Atrium, Ethicon, and Bard are present here: (1) there are

common factual questions arising out of allegations that defects in the Covidien products led to

complications following hernia repair surgery, and (2) centralization will eliminate duplicative

discovery and prevent inconsistent pretrial rulings, while (3) conserving the resources of the

parties, their counsel, and the judiciary.

        The prevention of inconsistent rulings has particular significance here. To date, seven

cases against Covidien in six districts have been dismissed with prejudice. Another seven cases




3
    The pending cases are listed in the accompanying Schedule of Actions (collectively, “the
    Related Actions”).

                                                   2
           Case MDL No. 2953 Document 1-1 Filed 06/05/20 Page 3 of 14



in four districts have been dismissed without prejudice. 4 Covidien believes that the claims

involving its hernia mesh products are without merit. Its products, unlike many of those that are

the subject of the other MDL proceedings, have not been recalled or withdrawn from the market,

nor have they been identified in the scientific literature as having particular problems. In similar

circumstances, other medical device and pharmaceutical manufacturers have opposed MDL

centralization on the ground that creating an MDL forum would invite the filing of non-

meritorious claims—that “if you build it, they will come.” In the circumstances here, Covidien

embraces the Panel’s viewpoint that “the transferee court handling several cases in an MDL

likely is in a better position … to properly address meritless claims.” In re: Cook Medical, Inc.,

IVC Filters Mktg., Sales Practices & Prods. Liab. Litig., 53 F. Supp. 3d 1379, 1381 (J.P.M.L.

2014); In re: Seroquel Prods. Liab. Litig., 447 F. Supp. 2d 1376, 1379 (J.P.M.L. 2006) (“The

response to such concerns more properly inheres in assigning all related actions to one judge

committed to disposing of spurious claims quickly.”). The creation of an MDL for Covidien

hernia mesh products would make possible the filing of a master complaint, to which Covidien

could address its heretofore broadly successful arguments for dismissal of all or most claims.

       Covidien respectfully suggests that the Panel transfer the Related Actions (and tag-along

cases) to the Southern District of New York, where four of the twelve Related Actions are

pending (more than any other district) and where several judges have already ruled on initial

motions to dismiss. Judges in that district, of course, have extensive MDL experience.




4
    Among those cases that have proceeded, there is no consistency regarding which claims the
    courts have permitted to proceed.

                                                 3
             Case MDL No. 2953 Document 1-1 Filed 06/05/20 Page 4 of 14



                                   FACTUAL BACKGROUND

        A.      Hernia Mesh Products

        A hernia is a common medical condition that affects more than four million people in the

United States each year. Risk factors for hernias include obesity, diabetes, smoking, pregnancy,

prior surgeries, and family history. Surgery is the only treatment available to repair a hernia, but

like all surgical procedures, hernia repair has inherent risks, regardless of whether a mesh

product is used. According to the U.S. Food & Drug Administration (“FDA”), these risks

include “pain, infection, hernia recurrence, scar-like tissue that sticks tissues together (adhesion),

blockage of the large or small intestine (obstruction), bleeding, abnormal connection between

organs, vessels, or intestines (fistula), fluid build-up at the surgical site (seroma), and a hole in

neighboring tissues or organs (perforation).”5 It is well-known that a significant percentage of

all hernias will recur within a few years of surgery—a risk that is lower when mesh is used and

higher in patients who are obese or have large hernias.

        Hernia mesh products were introduced in the United States in the mid-1940s and quickly

revolutionized the field of hernia surgery. Since then, a large body of scientific evidence has

established that the use of hernia mesh strengthens surgical repair, reduces the rate of hernia

recurrence, and decreases the need for reoperation. Clinical studies also suggest that surgical

mesh improves patient outcomes and reduces recovery times. For these reasons, the vast

majority of surgeons now use mesh to repair all but the smallest hernias.

        A number of different manufacturers provide a wide range of surgical meshes. Covidien,

for example, manufactures and sells more than 20 hernia mesh products which differ in



5
    See FDA, Hernia Surgical Mesh Implants, https://www.fda.gov/medical-devices/implants-
    and-prosthetics/hernia-surgical-mesh-implants (last updated Feb. 4, 2018).

                                                   4
            Case MDL No. 2953 Document 1-1 Filed 06/05/20 Page 5 of 14



materials, size, density, and other characteristics, allowing surgeons to choose the mesh

appropriate for the individual patient and the specific procedure. Surgeons use mesh products

safely in hundreds of thousands of hernia repair procedures each year.

       B.      Origins of the Hernia Mesh Litigation

       A few hernia mesh products manufactured by other companies have been subject to

recalls, withdrawals, or performance issues for product design or packaging defects. Those

problems led to litigation and the Panel’s creation of two MDLs, In re Atrium Medical Corp. C-

QUR Mesh Products Liability Litigation, MDL-2753 (D.N.H.), and In re Ethicon Physiomesh

Flexible Composite Hernia Mesh Products Liability Litigation, MDL-2782 (N.D. Ga.).

       Plaintiffs’ counsel then decided, however, to pursue hernia mesh litigation on an

industry-wide basis, alleging that virtually all hernia mesh products are defective, regardless of

whether they have been recalled, withdrawn, or had recognized problems. Plaintiffs filed

personal injury lawsuits alleging that 21 different hernia mesh products manufactured by Davol

and Bard, none of which had been recalled or withdrawn from the market, are defective.

Plaintiffs’ counsel are advertising nationwide, asserting in radio, television, and internet

advertisements that all hernia mesh products are defective, including Covidien hernia mesh

products.6 Counsel’s websites make the same claim. 7 As a result of that advertising, the Atrium,


6
    See, e.g., Shouse Law Group, Hernia Mesh Lawsuit–A Lawyer’s Guide to the Process,
    https://www.shouselaw.com/herniamesh.html (identifying the “manufacturers of defective
    hernia mesh implants sued for injuries” as Atrium Medical Corporation, Covidien, C.R.
    Bard, Ethicon, Gore Medical, and Genzyme Corporation).
7
    See e.g., Andrus Wagstaff, Hernia Mesh, https://www.andruswagstaff.com/hernia-mesh/;
    Hollis Law, Parietex Lawsuit: Who is the FDA Protecting?,
    https://hollislawfirm.com/case/hernia-mesh-lawsuit/parietex/; Surgical Mesh Help:
    Blasingame Burch Garrard Ashley, P.C., Hernia Mesh Products,
    http://www.surgicalmeshhelp.com/hernia-mesh-products/; Weitz & Luxenberg, Covidien
    Hernia Mesh Complications, https://www.weitzlux.com/defective-drugs-and-
    devices/covidien-hernia-mesh-complications/.

                                                  5
             Case MDL No. 2953 Document 1-1 Filed 06/05/20 Page 6 of 14



Ethicon, and Bard MDLs each now involve more than two thousand cases. One vendor of legal

conferences has recognized the industry-wide direction of the litigation and has hosted several

hernia mesh conferences, with separate sessions devoted to each major hernia mesh

manufacturer, including Covidien. 8 The various plaintiffs suing Covidien have alleged that more

than 20 different Covidien hernia mesh products are defective.

        C.      The Covidien Hernia Mesh Litigation

        Perhaps because no Covidien hernia mesh products have been subject to broad recalls or

withdrawals, federal courts have appropriately been skeptical of these claims. Fourteen different

judges in eleven district courts have granted motions to dismiss complaints (with or without

prejudice),9 because the plaintiff failed to state a claim for relief under Federal Rule of Civil

Procedure 12(b)(6) or the claims were time-barred or both.10 Two courts have granted Covidien

summary judgment.11

        The twelve Related Actions are pending in eight districts and involve seven plaintiffs’

law firms. Four of the twelve Related Actions are located in the Southern District of New York.

No other district has more than one case.


8
     See HarrisMartin Hernia Mesh Litigation Conference Agendas, https://harrismartin.com/
     conference/agenda/923/ (dated June 13, 2017), https://harrismartin.com/conference
     /agenda/931/ (dated Sept. 27, 2017).
9
     Filed with this Motion is a Schedule of Actions Dismissed.
10
     The courts held that the complaints failed: (1) to explain adequately how the hernia mesh
     product at issue departed from its performance specifications to satisfy a manufacturing
     defect claim, (2) to identify which warnings were missing or defective to satisfy a failure to
     warn claim, (3) to explain how the mesh was defective and/or identify a safer alternative
     design to satisfy a design defect claim, and/or (4) to explain adequately any causal
     relationship between the alleged defects and plaintiffs’ alleged injuries.
11
     See, e.g., Avendt v. Covidien Inc., 262 F. Supp. 3d 493 (E.D. Mich. 2017) (granting summary
     judgment because plaintiff failed to proffer evidence that the hernia mesh product caused his
     injuries); Min. Entry, Emery v. Medtronic, Inc., No. 4:18-cv-00358 (S.D. Tex. Apr. 24, 2019)
     (same), aff’d, 793 Fed. Appx. 293 (5th Cir. Dec. 9, 2019).

                                                  6
             Case MDL No. 2953 Document 1-1 Filed 06/05/20 Page 7 of 14



        There are 141 cases (in six states) pending in state court. The overwhelming majority of

those cases are in Massachusetts state court, where they have recently been coordinated before

Associate Justice Hélène Kazanjian. 12 Like the Related Actions, those cases are at an early stage

and lend themselves to coordination with a federal MDL proceeding.

                                           ARGUMENT

I.      COORDINATION OF THE RELATED ACTIONS IS APPROPRIATE.

        Civil actions that involve “one or more common questions of fact” and that “are pending

in different districts, … may be transferred to any district for coordinated … pretrial

proceedings.” 28 U.S.C. § 1407. Transfer is appropriate where the Panel determines that a

coordinated proceeding “will be for the convenience of parties and witnesses and will promote

the just and efficient conduct of such actions.” Id. The Panel considers whether centralization

“will eliminate duplicative discovery; prevent inconsistent pretrial rulings; and conserve the

resources of the parties, their counsel, and the judiciary.” In re Zofran (Ondansetron) Prods.

Liab. Litig., 138 F. Supp. 3d 1381, 1382 (J.P.M.L. 2015). Here, coordination of the Related

Actions satisfies all of these factors, as did the similar hernia mesh litigations involving the

Atrium, Ethicon, and Bard defendants.

        A.      The Related Actions Involve Certain Common Questions of Fact.

        Plaintiffs’ complaints concerning Covidien hernia mesh products present the same

common questions of fact as did the complaints concerning the Atrium, Ethicon, and Bard

products—questions arising out of allegations that the products are defective in their design,

manufacture, and warnings and lead to complications when implanted in patients. As noted

above, plaintiffs complain about the whole range of Covidien hernia mesh products. But the


12
     The parties have not yet appeared for an initial court conference.

                                                  7
               Case MDL No. 2953 Document 1-1 Filed 06/05/20 Page 8 of 14



same was true of plaintiffs suing Davol/Bard, and the Panel determined that “[a]ll the actions

share common factual questions arising out of allegations that defects in defendants’

polypropylene hernia mesh products can lead to complications when implanted in patients ….”

In re: Davol, Inc./C.R. Bard, Inc. Polypropylene Hernia Mesh Prods. Liab. Litig., 316 F. Supp.

3d at 1380. The Panel has often “ordered centralization in other dockets involving multiple

devices made by a single (or related) manufacturers.” In re Zimmer Nexgen Knee Implant Prods.

Liab. Litig., 802 F. Supp. 2d 1374, 1376 (J.P.M.L. 2011) (citing In re Medtronic, Inc.,

Implantable Defibrillators Prods. Liab. Litig., 408 F. Supp. 2d 1351 (J.P.M.L. 2005); In re

Guidant Corp. Implantable Defibrillators Prods. Liab. Litig., 398 F. Supp. 2d 1371 (J.P.M.L.

2005)).

          B.     Centralization Will Eliminate Duplicative Discovery.

          As the Panel recognized in the other hernia mesh litigations, centralization also will

eliminate unnecessarily duplicative discovery. Establishing an MDL will streamline the

discovery process and facilitate coordination with the newly-created Massachusetts “MDL”

proceeding before Associate Justice Kazanjian.13 Clearly, “coordination of discovery across all

actions, with the use of common and individual discovery tracks, can offer efficiencies to all


13
     The Panel has recognized that the opportunity for federal and state coordination supports
     centralization. See, e.g., In re Fosamax (Alendronate Sodium) Prods. Liab. Litig. (No. II),
     787 F. Supp. 2d 1355, 1357 (J.P.M.L. 2011) (“Centralization in this district could facilitate
     coordination between the federal and state courts.”); In re Nexium (Esomeprazole) Prods.
     Liab. Litig., 908 F. Supp. 2d 1362, 1364–65 (J.P.M.L. 2012) (same); In re Incretin Mimetics
     Prods. Liab. Litig., 968 F. Supp. 2d 1345, 1347 (J.P.M.L. 2013) (same). “The pendency of
     the state court litigation thus demonstrates the need for centralization of this litigation.” In re
     Johnston & Johnson Talcum Powder Prods. Mktg., Sales Practices & Prods. Liab. Litig.,
     220 F. Supp. 3d 1356, 1358 (J.P.M.L. 2016).
     Atrium, Ethicon, and Bard are defendants in state coordinated actions that parallel the federal
     MDLs. See Jean A. Downie v. Atrium Medical Corporation, No. 226-2013-cv-00155 (N.H.
     Super. Ct.); In re Physiomesh Litig. (Flexible Composite Mesh), No. 627 (N.J. Super. Ct.); In
     re Davol/C.R. Bard Hernia Mesh Multi-Case Mgmt., No. PC-2018-9999 (R.I. Super. Ct.).

                                                    8
              Case MDL No. 2953 Document 1-1 Filed 06/05/20 Page 9 of 14



parties.” In re Zoloft (Sertraline Hydrochloride) Prods. Liab. Litig., 856 F. Supp. 2d 1347, 1348

(J.P.M.L. 2012); see also In re MI Windows & Doors, Prods. Liab. Litig., 857 F. Supp. 2d 1374,

1375 (J.P.M.L. 2012) (“Centralized proceedings will provide for the efficient conduct of

discovery, particularly with respect to expert discovery, which will be common among the

actions.”).

        C.      Centralization Will Prevent Inconsistent Pretrial Rulings.

        As the Panel also has recognized in establishing MDLs for the other hernia mesh

litigations, centralization of the Related Actions will prevent inconsistent pretrial rulings. As

discussed above, the majority of federal courts have granted Covidien’s motions to dismiss

hernia mesh complaints. Some courts dismissed the complaints in their entirety with prejudice,

others without prejudice, and a few courts allowed some or all claims to proceed. MDL

coordination would permit the filing of a master complaint and, Covidien believes, dismissal of

plaintiffs’ claims and an efficient conclusion to the litigation. Covidien’s arguments that (i)

plaintiffs have failed to allege a product defect or a safer alternative design, (ii) the FDA-

approved warnings are adequate as a matter of law, and (iii) the claims are time-barred all

warrant consistent treatment.

        Even if certain claims proceeded, however, MDL coordination would ensure consistency.

That has not been true to date. One court has allowed the plaintiff to go forward with a strict

liability manufacturing defect claim, while every other court to consider the issue has dismissed

manufacturing defect claims for failure to allege sufficient facts demonstrating a flaw in the

manufacturing process or that the hernia mesh product at issue deviated from its intended

specifications. Further, even if claims proceed, expert testimony will be essential to sustain a

defect claim of any kind. The Panel has noted repeatedly that centralization helps ensure

consistency concerning key evidentiary decisions, such as Daubert. See In re Viagra (Sildenafil
                                                  9
            Case MDL No. 2953 Document 1-1 Filed 06/05/20 Page 10 of 14



Citrate) Prods. Liab. Litig., 176 F. Supp. 3d 1377, 1378 (J.P.M.L. 2016) (“Centralization will . . .

prevent inconsistent pretrial rulings on Daubert and other issues.”); In re Bair Hugger Forced

Air Warming Devices Prods. Liab. Litig., 148 F. Supp.3d 1383, 1385 (J.P.M.L. 2015) (same).

       D.      Centralization Will Conserve Resources.

       As the Panel determined in ordering centralization of the other hernia mesh litigations,

centralization will conserve the resources of the parties, their counsel, and the judiciary. Given

the common questions among the Related Actions, there is no need for numerous federal courts

to engage in substantially similar pretrial proceedings, including extensive motions practice on a

variety of issues as set forth above. See In re Tribune Co. Fraudulent Conveyance Litig., 831 F.

Supp. 2d 1371, 1372 (J.P.M.L. 2011) (noting that, due to centralization, “prudent counsel likely

will combine their forces and apportion their workload in order to streamline the efforts of the

parties, their counsel and the judiciary” thus resulting in “a significant savings of time and

money for the parties and the courts”); In re Ephedra Prods. Liab. Litig., 314 F. Supp. 2d 1373,

1375 (J.P.M.L. 2004) (citing In re Multi-Piece Rim Prods. Liab. Litig., 464 F. Supp. 969, 974

(J.P.M.L. 1979)). This factor carries special weight given the limitations necessitated by the

Covid-19 pandemic. It is not only more efficient, but safer, for travel (when it is possible) to be

limited to one courthouse, not dozens.

       For all of these reasons, coordination here satisfies the requirements of 28 U.S.C. § 1407:

it will serve the convenience of the parties and witnesses and will promote the just and efficient

conduct of the Related Actions.

II.    THE SOUTHERN DISTRICT OF NEW YORK IS THE MOST APPROPRIATE
       JURISDICTION FOR TRANSFER OF THE RELATED ACTIONS.

       The Southern District of New York is ideally situated for transfer of the Related Actions.

First, it has a meaningful nexus to the parties. Four of the twelve Related Actions are pending in


                                                 10
            Case MDL No. 2953 Document 1-1 Filed 06/05/20 Page 11 of 14



the district, including one action that has proceeded beyond the pleading stage. No other district

has more than one action. This concentration of cases supports transfer to the Southern District

of New York. See In re N. Sea Brent Crude Oil Futures Litig., 978 F. Supp. 2d 1384, 1385

(J.P.M.L. 2013) (centralizing actions in the Southern District of New York where “five of the six

constituent actions already are pending”); In re Fosamax Prods. Liab. Litig., 444 F. Supp. 2d

1347, 1349 (J.P.M.L. 2006) (centralizing actions in the Southern District of New York where

“[m]ost of the actions are already pending”).

         Second, the Southern District of New York is a convenient location for discovery.

Nearly all of the Covidien hernia mesh products were developed and manufactured at a facility

in Trevoux, France.14 Most of the relevant witnesses and documents are located in Trevoux,

France. To the extent that witnesses are required to travel from France, New York City is a

convenient location because it is served by three major international airports (John F. Kennedy,

LaGuardia, and Newark).

         Third, for these witnesses, and likely for many counsel as well, New York City may also

be a safer location in terms of the amount of travel required to reach it. That is, for witnesses

coming to the United States from France, travel to New York City requires one flight, not the

additional connecting flights that might be necessary to reach cities in the Midwest or West. The




14
     The exception is a low-volume product (SurgiPro) that is not the subject of any of the twelve
     pending federal lawsuits. SurgiPro was developed and is manufactured in Connecticut.

                                                 11
           Case MDL No. 2953 Document 1-1 Filed 06/05/20 Page 12 of 14



same is true for counsel located in any midsize or large city: they can reach New York City with

one flight.15

        Fourth, the pandemic aside, the Panel frequently has recognized that the Southern District

of New York is a convenient forum for MDLs. See, e.g., In re Kind LLC (All Natural) Litig.,

118 F. Supp. 3d 1380, 1381 (J.P.M.L. 2015) (centralizing actions in Southern District of New

York because it “is both convenient and accessible for the parties and witnesses”); In re Keurig

Green Mountain Single-Serve Coffee Antitrust Litig., 24 F. Supp. 3d 1361, 1363 (J.P.M.L. 2014)

(noting that Southern District of New York “is conveniently located for this nationwide

litigation”); In re Tribune Co. Fraudulent Conveyance Litig., 831 F. Supp. 2d 1371, 1372

(J.P.M.L. 2011) (holding that Southern District of New York “is a convenient and accessible

forum for most parties”).

        Fifth, the Southern District of New York also is a suitable forum because of its significant

experience in handling MDLs, specifically products liability MDLs,16 and the capability of its

MDL jurists. Judge Paul Engelmayer has overseen two MDLs, including the recently-concluded

Mirena medical-device MDL, which (as will be true here) involved extensive Daubert motions

practice. Judge Paul Gardephe has overseen three prior MDLs and currently is presiding over



15
     To be sure, New York City has been the city most hard-hit by the pandemic to date, but new
     cases have been steadily declining. Looking forward, all metropolitan areas may be equally
     at risk for a second wave of the virus.
16
     In recent years, the Panel has transferred to the Southern District of New York two prominent
     medical device MDLs, In re Mirena IUS Levonorgestrel-Related Products Liability
     Litigation (No. II), MDL No. 2767, and In re Zimmer M/L Taper Hip Prosthesis or M/L
     Taper Hip Prosthesis with Kinectiv Tech. & VerSys Femoral Head Products Liability
     Litigation, MDL No. 2859; three pharmaceutical MDLs, In re Rezulin Products Liability
     Litigation, MDL No. 1348, In re Fosamax Products Liability Litigation, MDL No. 2243, and
     In re: Eliquis (Apixaban) Products Liability Litigation, MDL No. 2754; and other significant
     products liability MDLs, see In re General Motors LLC Ignition Switch Litigation, MDL No.
     2543.

                                                12
           Case MDL No. 2953 Document 1-1 Filed 06/05/20 Page 13 of 14



one of the Related Actions, Green v. Covidien LP, No. 1:18-cv-02939.17 Other judges in the

Southern District of New York with significant MDL experience, including products liability

MDLs, include Judges Jesse M. Furman, Denise L. Cote, and Cathy Seibel.

                                         CONCLUSION

        For the reasons set forth above, Defendants request that the Panel transfer the Related

Actions for coordinated pretrial proceedings to the United States District Court for the Southern

District of New York.




17
     The court dismissed the first amended complaint with leave to amend, 2019 WL 4142480
     (S.D.N.Y. Aug. 30, 2019), and Covidien has moved to dismiss the second amended
     complaint (see ECF Nos. 28-30).

                                                13
         Case MDL No. 2953 Document 1-1 Filed 06/05/20 Page 14 of 14



Dated: June 5, 2020                        Respectfully submitted,

                                           DLA PIPER LLP (US)

                                           By: /s/ Loren H. Brown
                                           Loren H. Brown
                                           Lucas P. Przymusinski
                                           1251 Avenue of the Americas, 45th Floor
                                           New York, NY 10020
                                           Telephone: (212) 335-4500
                                           Fax: (212) 335-4501
                                           loren.brown@dlapiper.com
                                           lucas.przymusinski@dlapiper.com

                                           Jessica C. Wilson
                                           Katie W. Insogna
                                           33 Arch Street, 26th Floor
                                           Boston, MA 02110
                                           Telephone: (617) 406-6009
                                           Fax: (617) 406-6109
                                           jessica.wilson@dlapiper.com
                                           katie.insogna@dlapiper.com

                                           WILLIAMS & CONNOLLY LLP

                                           Joseph G. Petrosinelli
                                           Ana C. Reyes
                                           Adrienne Van Winkle
                                           Haley Wasserman
                                           725 12th Street, NW
                                           Washington, DC 20005
                                           Telephone: (202) 434-5000
                                           Fax: (202) 434-5029
                                           jpetrosinelli@wc.com
                                           areyes@wc.com
                                           avanwinkle@wc.com

                                           Counsel for Covidien LP, Covidien Holding
                                           Inc., Covidien, Inc., Covidien plc, Tyco
                                           Healthcare Group, Tyco International,
                                           Sofradim Productions SAS, Medtronic, Inc.,
                                           and Medtronic USA, Inc.




                                     14
